Exhibit 10.1

 

CONFIDENTIAL RESIGNATION AND RELEASE AGREEMENT

 

I.                                         Parties. The parties to this
Confidential Resignation and Release Agreement (“Agreement”) are Thomas P.
Friezen (“Friezen”), and Dakota Growers Pasta Company, Inc. (“DGPC”), its
successors, assigns, divisions, parents, related or affiliated entities,
officers, trustees, directors, members, employees, agents and counsel, including
without limitation, any and all current or former executive, management and
supervisory employees (collectively, “Released Parties”).

 

II.                                     Resignation of Employment. Friezen
resigns from his position as Chief Financial Officer with DGPC effective
February 21, 2006 and his employment with DGPC is terminated effective the same
date by virtue of his resignation.

 

III.                                 Consideration to Friezen. As consideration
for the promises made by Friezen in this Agreement, DGPC agrees to provide the
following to Friezen:

 

a.                                       Accrued Vacation – DGPC will pay
Friezen for all accrued, but unused, vacation time as of February 21, 2006,
consistent with current DGPC policies.

 

Number of Unused Hours   258.29 hours

 

b.                                      Additional Payment – DGPC will continue
to pay to Friezen, upon the expiration of the revocation period as set forth in
paragraph XVI of this Agreement, his base salary as of the effective date of
this Agreement, less all required or requested deductions, for a period of
twelve (12) months from the effective date of this Agreement. Payments will be
made in accordance with DGPC’s payroll practices. The effective date of this
Agreement shall be the date, in accordance with paragraph XVI of this Agreement,
upon which this Agreement is accepted by Friezen and the revocation period has
expired without being revoked by Friezen.

 

c.                                       Health Care Continuation (non-Cobra) –
DGPC will as of the effective date of this Agreement continue to provide
healthcare, dental and life insurance coverage for a period of twelve (12)
months from the effective date of this agreement, in accordance with the terms
of the applicable coverage provided to other executive-level employees, provided
that such coverage is requested. Friezen will be responsible for any and all
premium co-pays or deductions as required of other executive-level employees.
Such co-pays or deductions shall be made via payroll deductions.

 

d.                                      COBRA – Upon expiration of Friezen’s
healthcare continuation set forth in paragraph III. c., Friezen may elect to
continue to receive medical and health benefits from DGPC for up to eighteen
(18) months pursuant to the Consolidated

 

 

Initials: TF

 

1

--------------------------------------------------------------------------------


 

Omnibus Budget Reconciliation Act (“COBRA”). Notification of Friezen’s rights
under COBRA, the cost of his participation and the enrollment forms will be sent
to him in accordance with DGPC’s obligations under COBRA.

 

e.                                       401K - DGPC will continue to make
and/or match contributions to Friezen’s 401K account in accordance with the
terms of the Plan. Friezen shall be entitled to any and all vested portions of
his 401K account after the 12-month effective period of this Agreement ends and
shall be permitted to access the account in accordance with the terms of the
Plan.

 

f.                                         Other Employee Benefits -    All
other fringe benefits from DGPC will discontinue as of February 21, 2006.

 

g.                                      Stock Options -  Friezen may exercise
any stock options he may have in accordance with any applicable stock option
agreement.

 

h.                                      Debt Forgiveness -   Friezen currently
is indebted to DGPC in the amount of Thirty-Eight Thousand Six Hundred Twenty
Nine Dollars and zero cents ($38,629.00). In exchange for Friezen’s agreements
and obligations set forth in paragraphs IV and V of this Agreement, DGPC hereby
agrees to forgive and waive Friezen’s obligations with regard to the
indebtedness identified in this paragraph III.h. at the end of this two year
Agreement subject to Friezen’s full compliance with the terms of this Agreement.
Debt Forgiveness will include the additional interest, with such interest
charged at the Applicable Federal Rate as published by the Internal Revenue
Service, that is accrued during the same period.

 

IV.                                 Full Release of All Claims.

 

In exchange for the consideration in paragraph III. b., c., and h., to which
Friezen acknowledges he was not otherwise entitled to, Friezen agrees to release
and discharge forever the Released Parties from all causes of action, claims,
demands, debits, costs and expenses for damages which he now has or may have,
whether known or unknown, against the Released Parties on account of his
employment with DGPC and/or the termination of his employment with DGPC. This
release includes, without limitation, any claim by Friezen against the Released
Parties for damages resulting from injuries, harassment, mental anguish and
emotional distress. This release also includes, but is not limited to, any claim
of discrimination or harassment on any basis, including race, color, national
origin, religion, sex, age, handicap or disability arising under any federal,
state, or local statute, ordinance, order or law, including without limitation
the Age Discrimination in Employment Act, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act; Family and
Medical Leave Act; Fair Labor Standards Act, as amended; National Labor
Relations Act, as amended; Employee Retirement Income Security Act, as amended;
any federal, state, or municipal law, statute, ordinance or common law doctrine
regarding (i) the existence or breach of oral or written contracts of
employment, (ii) negligent or intentional misrepresentations, (iii) wrongful
discharge, (iv) failure to hire, (v) interference with contract, (vi) breach of
good faith and fair dealing, (vii) defamation, (viii) negligent or intentional
infliction of

 

 

Initials: TF

 

2

--------------------------------------------------------------------------------


 

emotional distress, (ix) unlawful discharge in violation of public policy, (x)
retaliation, (xi) promissory and/or equitable estoppel, (xii) whistleblowing,
(xiii) retaliation, (xiv) or any other federal, state or local laws regarding
rights or claims relating to employment;  and any other claims which in any
manner arise out of Friezen’s employment or his resignation of employment with
DGPC. This waiver does not apply to claims that may arise after the effective
date of this Agreement. Friezen agrees that he will never file a lawsuit
asserting any claim that is released in this Agreement.

 

V.                                     In exchange for the obligations and
agreements on behalf of DGPC, specifically the consideration to be provided by
DGPC in paragraph III. b., c. and h., set forth in this Agreement, Friezen
agrees that for a period of two (2) years after the date of this Agreement he
will not directly or indirectly, for himself or any other person or entity:

 

a.                                       Engage in any business activity similar
to that in which Friezen engaged during his employment with DGPC for any person
or entity selling, marketing, distributing or manufacturing products that are
the same as, or similar to, or that compete with products that DGPC markets or
sells anywhere that DGPC markets or sells such products or presently intends to
market or sell such products.

 

b.                                      Contact, solicit, or attempt to solicit
business from any customer or prospective customer of DGPC whether directly or
indirectly for the purpose of selling, offering or marketing any products the
same as or similar to, or that compete with, any products that such customer has
purchased from DGPC during Friezen’s employment with DGPC.

 

c.                                       Solicit or recruit or assist or attempt
to solicit or recruit, directly or indirectly, for himself or for any other
person or entity, any employee who has worked for DGPC during the course of
Friezen’s employment with DGPC. Such activity includes identifying to any person
or entity employees of DGPC who have special knowledge regarding DGPC’s areas of
interest; or commenting about the quality or quantity of work or personal
characteristics of any person still employed by DGPC.

 

d.                                      Disclose or use Confidential
Information, directly or indirectly, for Friezen’s own benefit to compete,
directly or indirectly, against DGPC, or to any other person, firm, association,
or other organization that does, or will, compete against DGPC, directly or
indirectly. For purposes of this Agreement, the words “Confidential Information”
mean information, records, and data in any form or format, not publicly known,
about any of DGPC’s methods, processes, techniques, equipment, services, or
products. They include matters relating to DGPC’s research, development,
finances, assembly, purchasing, manufacturing, accounting, engineering,
marketing, pricing, profit margins, or selling acquired by Friezen during his
employment with DGPC. The words “Confidential Information” also mean all
information and data, not publicly known, that Friezen acquired about either
DGPC’s customers/clients or its prospective customers/clients, or both, in the
course of Friezen’s employment with DGPC, including any customer/client lists in
any form.

 

 

Initials: TF

 

3

--------------------------------------------------------------------------------


 

VI.                                 No Admission of Liability or Wrongful
Conduct. The parties acknowledge that the consideration provided by DGPC is
given solely in exchange for the promises in this Agreement and that such
consideration does not constitute an admission by either party of liability or
of violation of any applicable law or regulation or any wrongful conduct
whatsoever. DGPC expressly denies any such liability, violation or other
wrongful conduct.

 

VII.                             Nondisparagement. DGPC and Friezen agree not to
make any false statement or communication to any third party regarding the other
party to this Agreement and not to make any statement regarding each other that
could be construed as malicious or defamatory, specifically including Friezen’s
employment with DGPC and the resignation of his employment. Further, DGPC and
Friezen agree not to authorize any written or oral statement regarding the other
party that is prohibited by this paragraph.

 

VIII.                         Representation Regarding Disclosure of Regulatory
Issues. Friezen hereby represents and warrants that during his exit interview on
February 21, 2006 with Ms. Susan Clemens, advised DGPC of all instances of
regulatory violations by Released Parties of which he is aware.

 

IX.                                Nondisclosure of Settlement Terms. The
parties agree that the terms and conditions of this Agreement are and shall
remain strictly confidential. Except as specifically set forth below, the
parties shall not disclose the terms of this Agreement in whole or in part to
any individual or entity without express prior written consent of the other
party.

 

a.                                       The parties agree that they will not
disclose the terms of this Agreement to any other person except:  (i) their
professional advisors as necessary to render professional services, provided
that the terms of this confidentiality provision must be expressly communicated
to such advisors; (ii) DGPC may communicate with its officers, managers,
employees, directors and trustees on a need-to-know basis; (iii) to the extent
required by a court order or other compulsory process; (iv) to any federal,
state, or local taxing authority as necessary to comply with tax-related
obligations; and (v) as otherwise may be necessary to implement or enforce the
terms of this Agreement.

 

b.                                      Upon a party’s receipt of any order,
subpoena or other compulsory process demanding production or disclosure of any
term of this Agreement, the party will promptly notify the other party in
writing of the requested disclosure, including the proposed date of the
disclosure, the reason for the requested disclosure, and the identity of the
individual or entity requesting the disclosure, no later than ten (10) business
days prior to the date that such disclosure is to be made, if possible, but in
any event within a reasonable time before such disclosure is to be made.

 

c.                                       The parties acknowledge that the
Agreement will be disclosed in accordance with the Rules and Regulations of the
United States Securities and Exchange Commission.

 

 

Initials: TF

 

4

--------------------------------------------------------------------------------


 

X.            Return of DGPC Property. Friezen agrees to immediately return his
DGPC-provided credit cards, equipment and keys. Friezen also agrees to
immediately return all original and duplicate documents, files, reports,
computer files and records, financial records, personnel records, policies and
procedures and all other tangible things in his possession that were created,
collected or received by Friezen while employed at DGPC.

 

XI.           Entire Agreement. Friezen agrees that no promises or agreements
have been made to him except those contained in this Agreement and that this
document constitutes the entire agreement and understanding between the parties.

 

XII.         Severability. The parties agree that the terms of this Agreement
are intended to be severable. If any term, provision, clause or item of this
Agreement is declared to be invalid or unenforceable by any court or
administrative body of competent jurisdiction, the remaining portions of the
Agreement shall not be affected thereby and shall be enforced in accordance with
law.

 

XIII.        Controlling Law. Through mutual agreement between both parties, the
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Minnesota.

 

XIV.        Review Period. Friezen acknowledges and understands that he has
twenty-one (21) days from February 21, 2006 in which to review and consider this
Agreement. Friezen further understands that while he may sign this Agreement
before the expiration of twenty-one (21) days, he is not required to do so.

 

XV.         Right to Counsel. Friezen acknowledges and understands that he has
the right to have his own legal counsel review this Agreement and that DGPC
encourages him to seek the advice and guidance of legal counsel.

 

XVI.        Revocability and Effective Date. Friezen may revoke and cancel this
Agreement in writing at any time within seven (7) days after his execution of
this Agreement by providing written notice of revocation to the Vice-President
of Human Resources at 7300 36th Avenue North, New Hope, MN  55427. If he does so
revoke, this Agreement will be null and void and DGPC shall have no obligation
to perform the undertakings provided in this Agreement. This Agreement shall not
become effective and enforceable until after the expiration of this seven
(7) day revocation period; after such time, if there has been no revocation, the
Agreement shall be fully effective and enforceable.

 

XVII.       Acknowledgments. Friezen expressly acknowledges that he has
carefully read and understands the terms of this Agreement; that he has had an
opportunity to consult with an attorney prior to executing this Agreement; that
he has signed this Agreement voluntarily of his own free will, with a full
understanding of its significance and intending to be bound by its terms.

 

 

Initials: TF

 

5

--------------------------------------------------------------------------------


 

The parties have executed this Confidential Resignation and Release Agreement
this 6th day of March, 2006.

 

 

/s/ Thomas P. Friezen

 

 

THOMAS P. FRIEZEN

 

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

By:

/s/ Susan M. Clemens

 

 

SUSAN M. CLEMENS

 

VP Human Resources

 

 

 

Initials: TF

 

6

--------------------------------------------------------------------------------